This opinion is subject to administrative correction before final disposition.




                                   Before
                        GASTON, HOUTZ, and BAKER
                          Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                     Benjamin D.J. MILLER
           Gas Turbine Systems Technician Second Class (E-5)
                              U.S. Navy
                              Appellant

                               No. 202000225

                            Decided: 30 March 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judges:
                        Michael J. Luken (arraignment)
                            Hayes C. Larsen (trial)

   Sentence adjudged 2 July 2020 by a general court-martial convened at
   Naval Station Norfolk, Virginia, consisting of a military judge sitting
   alone. Sentence in the Entry of Judgment: reduction to E-1, confine-
   ment for 18 months, and a dishonorable discharge. 1

                              For Appellant:
                  Captain Kimberly D. Hinson, JAGC, USN




   1 Pursuant to a plea agreement, the convening authority suspended all confine-
ment in excess of nine months and suspended the adjudged reduction for six months.
               United States v. Miller, NMCCA No. 202000225
                            Opinion of the Court

                                For Appellee:
                             Brian K. Keller, Esq.

                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                          _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   However, we note that the Entry of Judgment does not accurately reflect
the disposition of the charges. Although we find no prejudice, Appellant is
entitled to have court-martial records that correctly reflect the content of his
proceeding. United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App.
1998). In accordance with Rule for Courts-Martial 1111(c)(2), we modify the
Entry of Judgment and direct that it be included in the record.
   The findings and sentence are AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2
     This opinion is subject to administrative correction before final disposition.




UNITED STATES                                       NMCCA NO. 202000225

       v.                                                  ENTRY
                                                            OF
Benjamin D.J. MILLER                                     JUDGMENT
Gas Turbine Systems Technician
Second Class (E-5)                                   As Modified on Appeal
U.S. Navy
                   Accused
                                                         30 March 2021



   On 2 July 2020, the Accused was tried at Naval Station Norfolk, Virginia, by a
general court-martial, consisting of a military judge sitting alone. Military Judge
Hayes C. Larsen presided.

                                    FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 134, Uniform Code of Military Justice,
              10 U.S.C. § 934.
               Plea: Guilty.
               Finding: Guilty.

   Specification 1: Possession of Child Pornography at or near Great
                    Lakes, Illinois, on or about 17 June 2016, to wit: digital
                    images of minors, engaging in sexually explicit
                    conduct, on his Verizon Wireless Synchronoss
                    Account.
                       Plea: Guilty.
                       Finding: Guilty.
             United States v. Miller, NMCCA No. 202000225
                      Modified Entry of Judgment

Specification 2:   Possession of Child Pornography at or near Norfolk,
                   Virginia, on or about 7 November 2016, to wit: digital
                   images of minors, engaging in sexually explicit
                   conduct, on his Samsung Galaxy S5 cellular phone.
                   Plea: Guilty.
                   Finding: Guilty.

Specification 3: Possession of Child Pornography at or near Great
                 Lakes Illinois, on or about June 2016, to wit: digital
                 images of minors, engaging in sexually explicit
                 conduct, on his ASUS Model G752V notebook laptop
                 computer.
                   Plea: Guilty.
                   Finding: Guilty.

Specification 4: Possession of Child Pornography at or near Great
                 Lakes Illinois, on or about June 2016, to wit: digital
                 images of what appear to be minors, engaging in
                 sexually explicit conduct, on his ASUS Model G752V
                 notebook laptop computer.
                   Plea: Guilty.
                   Finding: Guilty.

Specification 5: Possession of Child Pornography at or near Norfolk,
                 Virginia, on or about 16 August 2016, to wit: digital
                 images of minors, engaging in sexually explicit
                 conduct, on his Verizon Wireless Synchronoss
                 Technologies Account.
                   Plea: Guilty.
                   Finding: Guilty.

Specification 6: Possession of Child Pornography at or near Norfolk,
                 Virginia, on or about 16 August 2016, to wit: digital
                 images of what appear to be minors, engaging in
                 sexually explicit conduct, on his Verizon Wireless
                 Synchronoss Technologies Account.
                   Plea: Guilty.
                   Finding: Guilty.




                                      2
                 United States v. Miller, NMCCA No. 202000225
                          Modified Entry of Judgment

Charge II:   Violation of Article 107, Uniform Code of Military Justice,
             10 U.S.C. § 907.
             Plea: Guilty.
             Finding: Guilty.

   Specification 1: False Official Statement on or about 7 November 2016.
                      Plea: Guilty.
                      Finding: Guilty.

   Specification 2: False Official Statement on or about 22 November
                    2016.
                      Plea: Guilty.
                      Finding: Guilty.

                                  SENTENCE

   On 2 July 2020, the military judge sentenced the Accused to the following:
      Reduction to pay grade E-1.
      Confinement for 18 months.
      A dishonorable discharge.
  The convening authority suspended confinement in excess of nine months for 30
months and suspended the adjudged reduction to pay grade E-1 for a period of six
months from 31 July 2020.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                         3